NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER DEEDY,                              No.    20-15816

                Petitioner-Appellant,           D.C. No.
                                                1:18-cv-00094-DKW-RLP
 v.

NOLAN P. ESPINDA, Warden, Director,
Department of Public Safety, State of           MEMORANDUM*
Hawaii; et al.,

                Respondents-Appellees.

                 On Appeal from the United States District Court
                           for the District of Hawai’i
                  Derrick K. Watson, District Judge, Presiding

                              Submitted July 8, 2021**
                                Honolulu, Hawai’i

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Christopher Deedy filed a 28 U.S.C. § 2241 habeas petition seeking to

prevent the State of Hawai’i from retrying him on first- and second-degree assault




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
charges after a jury acquitted him of murder and hung on murder’s lesser included

offenses. We previously held that the Double Jeopardy Clause does not bar retrial

on the assault offenses but remanded to the district court with the instruction that it

“may consider” Deedy’s argument that “the State abandoned its opportunity to

retry the assaults.” Deedy v. Suzuki, 788 F. App’x 549, 551 (9th Cir. 2019), cert.

denied, 141 S. Ct. 133 (2020). The district court considered and rejected this

argument but granted a certificate of appealability on the question of “[w]hether

the Ninth Circuit recognizes a claim of abandonment under the Double Jeopardy

Clause and, if so, whether Deedy has shown that the State abandoned the assault

charges against him.” Deedy v. Connors, No. 18-cv-00094, 2020 WL 1815219, at

*3 (D. Haw. Apr. 9, 2020).

      We review the district court’s denial of a § 2241 petition for a writ of habeas

corpus de novo, Wilson v. Belleque, 554 F.3d 816, 828 (9th Cir. 2009), and affirm.

      Unless it is the result of prosecutorial misconduct intended to goad the

defendant into moving for a mistrial, Oregon v. Kennedy, 456 U.S. 667, 673–79

(1982), “a mistrial following a hung jury is not an event that terminates the original

jeopardy to which petitioner was subjected,” Richardson v. United States, 468 U.S.

317, 326 (1984); see also United States v. Gooday, 714 F.2d 80, 83 (9th Cir. 1983).

Deedy does not allege any misconduct or goading here.

      We need not decide whether prosecutorial abandonment is also a jeopardy-


                                           2
terminating event, because the State did not abandon any charges here. Once the

trial court instructed the jury on the assault charges over the State’s objection, the

State reasonably explained to the jury why it believed murder was the appropriate

conviction. Further, because murder and its included offenses have different mens

rea requirements, the State also explained why the facts supported finding that

Deedy had a “knowing and intentional” mens rea and not merely a “reckless” mens

rea. None of the State’s actions evince abandonment. Thus, because the jury hung

and the court declared that Deedy could be retried on the hung charges, Richardson

resolves the question: Deedy may be retried on the charges upon which the jury

hung.

        AFFIRMED.




                                           3